 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     JOHN H THOMPSON,                                   No. 2:17-cv-2442 DB P
12                         Plaintiff,
13              v.                                        ORDER
14    CHICO PAROLE DIVISION,
15                         Defendants.
16

17          Plaintiff is a county inmate proceeding pro se and has filed a civil rights claim pursuant to 42

18   U.S.C. § 1983. It appears that plaintiff claims his parole was improperly revoked. (ECF No. 1.)

19   Presently before the court is plaintiff’s motion to proceed in forma pauperis (ECF No. 2) and his

20   complaint for screening (ECF No. 1). The court has reviewed the complaint and determined that,

21   as presently drafted, it is deficient and fails to state a claim. However, plaintiff will be given the

22   opportunity to amend.

23                                          IN FORMA PAUPERIS

24             Plaintiff filed a motion to proceed in forma pauperis. (ECF No. 2.) Plaintiff has not,

25   however, filed a certified copy of his inmate trust account statement for the six-month period

26   immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be

27   provided the opportunity to submit a certified copy of his inmate trust account statement.

28   ////
                                                          1
 1                                               SCREENING

 2      I.      Legal Standards

 3      The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or an officer or employee of a governmental entity. See 28 U.S.C. §

 5   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

 6   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

 7   granted, or that seek monetary relief from a defendant who is immune from such relief. See 28

 8   U.S.C. § 1915A(b)(1) & (2).

 9       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Franklin, 745 F.2d at 1227.

15   Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

16   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

17   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

18   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

19       However, in order to survive dismissal for failure to state a claim a complaint must contain

20   more than “a formulaic recitation of the elements of a cause of action;” it must contain factual
21   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550

22   U.S. at 555. In reviewing a complaint under this standard, the court must accept as true the

23   allegations of the complaint in question, Hospital Bldg. Co. v. Rex Hospital Trustees, 425 U.S.

24   738, 740 (1976), construe the pleading in the light most favorable to the plaintiff, and resolve all

25   doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).

26       The Civil Rights Act under which this action was filed provides as follows:
27                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
28                  of any rights, privileges, or immunities secured by the Constitution .
                                                         2
 1                  . . shall be liable to the party injured in an action at law, suit in equity,
                    or other proper proceeding for redress.
 2
     42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the
 3
     actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
 4
     Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362
 5
     (1976). “A person ‘subjects’ another to the deprivation of a constitutional right, within the
 6
     meaning of § 1983, if he does an affirmative act, participates in another's affirmative acts or
 7
     omits to perform an act which he is legally required to do that causes the deprivation of which
 8
     complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
 9
         Moreover, supervisory personnel are generally not liable under § 1983 for the actions of
10
     their employees under a theory of respondeat superior and, therefore, when a named defendant
11
     holds a supervisorial position, the causal link between him and the claimed constitutional
12
     violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979);
13
     Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations
14
     concerning the involvement of official personnel in civil rights violations are not sufficient. See
15
     Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).
16
        II.     Allegations in the Complaint
17
         Plaintiff’s complaint alleges the following: He was twelve minutes late for his test because he
18
     had to use the restroom. He claims his GPS monitor will show his location. He further claims the
19
     CPC officer refused to give plaintiff the test because he was late, even though plaintiff attempted
20
     to explain that he arrived on time, but had to clean himself up in the bathroom. He claims his
21
     parole agent sent police officers to plaintiff’s place of work and he was arrested. Plaintiff seeks
22
     damages for his pain and suffering.
23
        III.    Failure to State a Claim
24
         It appears that plaintiff claims that he was improperly arrested because the parole officer did
25
     not accept his explanation regarding his arrival time and did not allow plaintiff to take his test. In
26
     order “[t]o state a claim under § 1983 plaintiff must allege that (1) he was deprived of a right
27
     secured by the Constitution or federal law; and (2) the defendant acted ‘under color of state
28
                                                          3
 1   authority’ in depriving the plaintiff of this right.” Franklin v. Terr, 201 F.3d 1098, 1100 (9th Cir.

 2   2000). Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

 3   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

 4   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

 5   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must generally allege

 6   sufficient facts to provide each defendant and the court with notice as to which acts or omissions

 7   of the defendant violated clearly established law. Preschooler II v. Clark County School Bd. of

 8   Trustees, 479 F.3d 1175, 1182 (9th Cir. 2007).

 9       Here the statements in the complaint are too vague and conclusory for the court to determine

10   what conduct he claims violated his rights and what rights plaintiff claims were violated. In an

11   amended complaint, plaintiff must demonstrate how the actions complained of have resulted in

12   deprivation of plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980).

13   Also, the complaint must allege in specific terms how each named defendant is involved. There

14   can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection

15   between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362

16   (1976); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore, vague and conclusory

17   allegations of official participation in civil rights violations are not sufficient. See Ivey v. Board

18   of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

19       Further, plaintiff has named only the Chico Parole Division as a defendant in this action, and

20   suits against this entity are barred by the Eleventh Amendment. See, e.g., Pennhurst State Sch.
21   Hospital v. Halderman, 465 U.S. 89, 100 (1984) (suits against the state or its agencies are

22   absolutely barred regardless of the relief sought).

23       The Eleventh Amendment prohibits federal courts from hearing suits brought against an un-

24   consenting state. Brooke v. Sulphur Springs Valley Elec. Co., 951 F.2d 1050, 1053 (9th Cir.

25   1991) (citation omitted); see also Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996);

26   Puerto Rico Aqueduct Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993); Austin v.
27   State Indus. Ins. Sys., 939 F.2d 676, 677 (9th Cir. 1991). The Eleventh Amendment bars suits

28   against state agencies as well as those where the state itself is named as a defendant. See Natural
                                                           4
 1   Resources Defense Council v. California Dep’t of Tranp., 96 F.3d 420, 421 (9th Cir. 1996);

 2   Brooks, 951 F.2d at 1053; Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (concluding that

 3   Nevada Department of Prisons was a state agency entitled to Eleventh Amendment immunity

 4   from suit).

 5       Because the Chico Parole Division is a state agency it is entitled to Eleventh Amendment

 6   Immunity from suit. Accordingly, plaintiff may not pursue a claim against the division.

 7   However, plaintiff will be given the opportunity to file an amended complaint.

 8       IV.       Amending the Complaint

 9             As set out above, plaintiff fails to state a cognizable claim and he will be given the

10   opportunity to amend the complaint.

11             If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions

12   about which he complains resulted in a deprivation of his constitutional rights. Rizzo, 423 U.S. at

13   370-71. Also, the complaint must allege in specific terms how each named defendant is involved.

14   Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). There can be no liability

15   under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s

16   action and the claimed deprivation. Id.; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

17   Furthermore, “[v]ague and conclusory allegations of official participation in civil rights violations

18   are not sufficient.” Ivey, 673 F.2d at 268.

19       Plaintiff is advised that in an amended complaint he must clearly identify each defendant and

20   the action that defendant took that violated his constitutional rights. The court is not required to
21   review exhibits to determine what plaintiff’s charging allegations are as to each named defendant.

22   If plaintiff wishes to add a claim, he must include it in the body of the complaint. The charging

23   allegations must be set forth in the amended complaint so defendants have fair notice of the

24   claims plaintiff is presenting. That said, plaintiff need not provide every detailed fact in support

25   of his claims. Rather, plaintiff should provide a short, plain statement of each claim. See Fed. R.

26   Civ. P. 8(a).
27       Any amended complaint must show the federal court has jurisdiction, the action is brought in

28   the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It must contain a
                                                           5
 1   request for particular relief. Plaintiff must identify as a defendant only persons who personally

 2   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson,

 3   588 F.2d at 743 (a person subjects another to the deprivation of a constitutional right if he does an

 4   act, participates in another’s act or omits to perform an act he is legally required to do that causes

 5   the alleged deprivation).

 6          In an amended complaint, the allegations must be set forth in numbered paragraphs. Fed. R.

 7   Civ. P 10(b). Plaintiff may join multiple claims if they are all against a single defendant. Fed. R.

 8   Civ. P. 18(a). If plaintiff has more than one claim based upon separate transactions or

 9   occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P. 10(b).

10          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

11   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

12   heightened pleading standard in cases other than those governed by Rule 9(b)”); Fed. R. Civ. P.

13   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

14   set forth in short and plain terms, simply, concisely, and directly. See Swierkiewicz v. Sorema

15   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

16   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8.

17          Plaintiff is informed that the court cannot refer to a prior pleading in order to make his

18   amended complaint complete. An amended complaint must be complete in itself without

19   reference to any prior pleading. E.D. Cal. R. 220. Once plaintiff files an amended complaint, all

20   prior pleadings are superseded. Therefore, in an amended complaint, as in an original complaint,
21   each claim and the involvement of each defendant must be sufficiently alleged.

22          By signing an amended complaint, plaintiff certifies he has made reasonable inquiry and has

23   evidentiary support for his allegations, and for violation of this rule the court may impose

24   sanctions sufficient to deter repetition by plaintiff or others. Fed. R. Civ. P. 11.

25   ////

26   ////
27   ////

28   ////
                                                          6
 1                                              CONCLUSION

 2       For the reasons set forth above, IT IS HEREBY ORDERED that:

 3        1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied without prejudice;

 4        2. Plaintiff shall submit within thirty days from the date of service of this order, a certified

 5             copy of his inmate trust account statement for the six-month period immediately

 6             preceding the filing of the complaint.

 7        3. Plaintiff’s complaint is dismissed with leave to amend for failure to state a claim.

 8        4. Plaintiff is granted thirty days from the date of this order to file an amended complaint

 9             that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

10             Procedure, and the Local Rules of Practice. The amended complaint must bear the

11             docket number assigned to this case and must be labeled “First Amended Complaint.”

12        5. Failure to comply with this order will result in a recommendation that this action be

13             dismissed.

14

15   Dated: November 16, 2018

16

17

18

19

20   DLB:12
     DLB1/prisoner-civil rights/thom2442.scrn
21

22

23

24

25

26
27

28
                                                         7
